DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a NON-FINAL FIRST OFFICE ACTION for Application #17/568,713, filed on 01/04/2022.  This application is a Continuation of Application #16/787,779, filed on 02/11/2020, now Patent No. 11,216,852, which is a Continuation of  Application #14/984,341, filed on 12/30/2015, now Patent No. 10,565,627.
Claims 1-20 are pending and have been examined. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 10, 11, and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, the claims switch statutory classes from the claims from which depend.  Claim 8 depends from claim 1, but claim 1 is interpreted as an apparatus, while claim 8 claims a system.  Therefore, the claims does not further limit claim 1 but re-defines the metes and bounds as a different statutory class.  Claim 10 claims a non-transitory computer-readable medium, but claim 10 depends from claim 9 which is an apparatus.  Therefore, the claims does not further limit claim 9 but re-defines the metes and bounds as a different statutory class.  Claim 11 depends from claim 9, but claim 11 does not further limit the apparatus of claim 9, but instead just says that a mobile shop is the apparatus of claim 9.  Claim 12 claims a non-transitory computer-readable medium, but claim 12 depends from claim 1 which is an apparatus.  Therefore, the claims does not further limit claim 1 but re-defines the metes and bounds as a different statutory class.  Therefore, the claims are rejected as failing to further limit the claims form which they depend and instead switching statutory classes.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claim 13 is directed towards a method.  A method, or process, is a statutory category for patentability.  Claims 1 and 9 are directed to apparatuses.  Claims 1 and 9 include an interface and a controller.  The controller is clearly shown in Figures 1 and 2 to be part of the server.  Therefore, the claims are interpreted as apparatuses which are a statutory category for patentability.   
Per Step 2A, Prong 1 of the analysis, the examiner now identifies if the claims are directed to one or more abstract ideas.  The claims are directed to “transmit an instruction to a mobile shop stocking wearable items for moving to a point designated by a first terminal apparatus of a wearer, to receive a captured image of a wearer… and transmit the captured image to…an evaluator and to receive evaluation information… and transmit the evaluation information.”  The claimed concept is considered to be directed to a mental process, as a human operator can communicate verbally, visually, in person, or via a communication means between parties and arrange a business transaction and evaluator feedback.  Further, the claims are determined to be directed to an organization of human activity, namely a business arrangement.  The human operator communicates between parties, receives a request for an item, arranges for a friend to review the item being worn, and received feedback from an evaluator that can be communicated back to the wearer.  This could even happen in a customer service setting such as a video call or live chat or in person.  Therefore, the claims are determined to be directed to an abstract idea.  
Per Step 2A, Prong 2 of the analysis, the examiner now determines if the abstract idea is integrated into a practical application.  The claimed invention includes the actual “transmitting” of instructions to a mobile shop, “receiving” of a capture image from the mobile shop, transmitting the image TO a second terminal apparatus, and receiving evaluation information FROM the second terminal apparatus.  Claim 13 includes the added step of transmitting the received evaluation information from the server back to the first terminal apparatus.  These steps are considered “receiving and/or transmission of data over a network,” listed in the MPEP 2106.05 (d) (II) as an example of conventional computer functioning, citing buySAFE v Google, Ultramercial, OIP Techs v Amazon.  Therefore, these steps do not integrate the abstract idea into a practical application.  The claims also include the use of an interface, a server, a mobile shop, and terminal apparatuses.  But, absent any further detail, these components are recited at a high level of generality and are considered generic recitations of technical components.  The components are simply used as tools to automate the abstract idea, and are not recitations of a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  Therefore, the components do not integrate the abstract idea into a practical application.  
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The claimed invention includes the actual “transmitting” of instructions to a mobile shop, “receiving” of a capture image from the mobile shop, transmitting the image TO a second terminal apparatus, and receiving evaluation information FROM the second terminal apparatus.  Claim 13 includes the added step of transmitting the received evaluation information from the server back to the first terminal apparatus.  These steps are considered “receiving and/or transmission of data over a network,” listed in the MPEP 2106.05 (d) (II) as an example of conventional computer functioning, citing buySAFE v Google, Ultramercial, OIP Techs v Amazon.  Therefore, these elements are not considered significantly more.  The claims also include the use of an interface, a server, a mobile shop, and terminal apparatuses.  But, absent any further detail, these components are recited at a high level of generality and are considered generic recitations of technical components.  The components are simply used as tools to automate the abstract idea, and are not recitations of a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  Therefore, the components are not considered significantly more.  
When considered as an ordered combination, the examiner sees only steps that describe the logical steps to implement the abstract idea, namely to tell the mobile shop to move to a spot designated by the wearer, obtain camera data, communicate the data to the evaluator, receive information back from the evaluator, and transmit the information to the wearer.  So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, claim 2 is considered “receiving and/or transmission of data over a network,” listed in the MPEP 2106.05 (d) (II) as an example of conventional computer functioning, citing buySAFE v Google, Ultramercial, OIP Techs v Amazon.  Claim 3 is considered part of the abstract idea, as the first terminal designation the second terminal does not change the nature of the analysis, and the human operator could simply transmit the information to the designated party.  Claim 4 is considered part of the abstract idea, as absent any further detail, “processing” is considered analysis and making an evaluation or judgment by the human operator when looking at the image.  Claim 5 is considered part of the abstract idea, as processing a payment is considered a conventional part of a business arrangement, and there is no detail to or technical aspect recited in the payment processing.  Claims 6 and 7 are considered part of the abstract idea, as determining an incentive could be done as part of a mental process or business incentive, and the example points also to the Ultramercial decision in which an incentive to be awarded to a user is determined using online viewing data and the Court found the claims to be ineligible.  Claims 8-12 to not further limit the claims but only switch statutory classes, and the switch of statutory classes does not make the claims eligible.   Claim 20 would be considered eligible subject matter if the applicant ties this limitation to another step such as the wearer processing a payment for the item, etc.  The other dependent claims mirror those discussed above.    
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publicly available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-5, 8-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Adeyoola, et al., Pre-Grant Publication No. 2014/0176565 A1 in view of Boerer, Patent No. 6,182,795 B1.
Regarding Claims 1, 9, and 13, Adeyoola teaches:
A server (apparatus) (method)… comprising: 
a communication interface, a controller configured to transmit and receive information to and from other apparatuses via the communication interface (see [0735] and [0949]-[0958])
receive a captured image of the wearer from the mobile shop and transmit the captured image to a second terminal apparatus of an evaluator (see [0449], [0457], [0460], [0477], [0487]-[0490], [0495], [0728], [0731], and [0735] in which the user can capture actual photos of them trying on clothes or virtual photos of their virtual body model with virtual clothes on that are available for purchase and share them with social friends)
receive evaluation information from the second terminal apparatus and transmit the evaluation information to the first terminal apparatus (see [0495], [0732], [0739], [0748]-[0749], [0774]-[0777], [0789], and [0793])
Adeyoola, however, does not appear to specify:
wherein the controller is configured to transmit an instruction, to a mobile shop stocking wearable items, for moving to a point designated by a first terminal apparatus of a wearer
Boerer teaches:
wherein the controller is configured to transmit an instruction, to a mobile shop stocking wearable items, for moving to a point designated by a first terminal apparatus of a wearer (see Abstract, Figure 2A, Column 2, lines 59-61 and Column 3, lines 52-63 in which a mobile shop with apparel receive a request via a user terminal to go to a location selected by the user and upon arrival the user can enter and try on the apparel and purchase the apparel)
It would be obvious to one of ordinary skill in the art to combine Boerer with Adeyoola because Adeyoola already teaches a user able to try on clothes in person or virtually at a retail location and facilitates the user sharing images with other friends, and using a mobile shop to go to meet the wearer so they can try on the clothes at a convenient location they choose would make them more likely to try on and purchase the clothes since the shop comes to them at a convenient time and place.  

Regarding Claims 3 and 15, the combination of Adeyoola and Boerer teaches:
the server apparatus of claim 1…
Adeyoola further teaches:
wherein the second terminal apparatus is designated by information received from the first terminal apparatus (see [0787]-[0789] and [0791] in which the user of the first terminal can have settings for a designated group of friends that the body images are shared with for feedback versus all of their social media friends)

Regarding Claims 4 and 16, the combination of Adeyoola and Boerer teaches:
the server apparatus of claim 3…
Adeyoola further teaches:
wherein the controller is configured to process the captured image in accordance with the information received from the first terminal apparatus (see [0457]-[0464], [0477], [0487]-[0490], [0677]-[0680], and [0735])

Regarding Claims 5 and 17, the combination of Adeyoola and Boerer teaches:
the server apparatus of claim 1…
Adeyoola further teaches:
wherein the controller is configured to receive a request from the first terminal apparatus to make a payment related to purchasing a wearable item and to process the payment (see [0022], [0315], and [0384])
Boerer further teaches:
wherein the controller is configured to receive a request from the first terminal apparatus to make a payment related to purchasing a wearable item and to process the payment (see Abstract and Column 4, lines 12-17 in which the mobile shop allows automatic wireless payment with a cell phone for a wearable item by the wearer)

Regarding Claim 8, the combination of Adeyoola and Boerer teaches:
the server apparatus of claim 1
Adeyoola further teaches:
an information processing system comprising the server apparatus of claim 1 (see [0373], [0490]-[0491], [0583], [0735] [0937]-[0939], and [0949]-[0958])
Boerer further teaches:
an information processing system comprising the server apparatus of claim 1 and the mobile shop (see Abstract, Figure 2A, Column 2, lines 59-61 and Column 3, lines 52-63 in which a mobile shop with apparel receive a request via a user terminal to go to a location selected by the user and upon arrival the user can enter and try on the apparel and purchase the apparel)
It would be obvious to one of ordinary skill in the art to combine Boerer with Adeyoola because Adeyoola already teaches a user able to try on clothes in person or virtually at a retail location and facilitates the user sharing images with other friends, and using a mobile shop to go to meet the wearer so they can try on the clothes at a convenient location they choose would make them more likely to try on and purchase the clothes since the shop comes to them at a convenient time and place.  

Regarding Claim 10, the combination of Adeyoola and Boerer teaches:
the control apparatus of claim 9
Adeyoola further teaches:
a non-transitory computer readable medium storing a program which, when executed by a computer, causes the computer to operate as the control apparatus of claim 9 (see [0373], [0490]-[0491], [0583], [0735] [0937]-[0939], and [0949]-[0958])

Regarding Claim 11, the combination of Adeyoola and Boerer teaches:
the control apparatus of claim 9
Adeyoola further teaches:
the control apparatus of claim 9 (see [0373], [0490]-[0491], [0583], [0735] [0937]-[0939], and [0949]-[0958])
Boerer further teaches:
a mobile shop (see Abstract, Figure 2A, Column 2, lines 59-61 and Column 3, lines 52-63 in which a mobile shop with apparel receive a request via a user terminal to go to a location selected by the user and upon arrival the user can enter and try on the apparel and purchase the apparel)
It would be obvious to one of ordinary skill in the art to combine Boerer with Adeyoola because Adeyoola already teaches a user able to try on clothes in person or virtually at a retail location and facilitates the user sharing images with other friends, and using a mobile shop to go to meet the wearer so they can try on the clothes at a convenient location they choose would make them more likely to try on and purchase the clothes since the shop comes to them at a convenient time and place.  

Regarding Claim 12, the combination of Adeyoola and Boerer teaches:
the server apparatus of claim 1
Adeyoola further teaches:
a non-transitory computer readable medium storing a program which, when executed by a computer capable of input and output of information, causes the computer to operate as the first terminal apparatus or the second terminal apparatus and communicate with the server apparatus of claim 1 (see [0449], [0457], [0460], [0477], [0487]-[0490], [0495], [0728], [0731], and [0735] in which the user can capture actual photos of them trying on clothes or virtual photos of their virtual body model with virtual clothes on that are available for purchase and share them with social friends; see also (see [0373], [0490]-[0491], [0583], [0735] [0937]-[0939], and [0949]-[0958])


Claims 2, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adeyoola, et al., Pre-Grant Publication No. 2014/0176565 A1 in view of Boerer, Patent No. 6,182,795 B1 and in further view of Yuzawa, et al., Pre-Grant Publication No. 2020/0117217 A1.
Regarding Claims 2 and 14, the combination of Adeyoola and Boerer teaches:
the server apparatus of claim 1…
Adeyoola and Boerer, however, does not appear to specify:
wherein the controller is configured to receive information designating a wearable item to be collected by the mobile shop and to transmit an instruction to collect the wearable item to the mobile shop
Yuzawa teaches:
wherein the controller is configured to receive information designating a wearable item to be collected by the mobile shop and to transmit an instruction to collect the wearable item to the mobile shop (see [0099] in which the server transmits an instruction to the mobile shop to go collect/pick up a requested or purchased item for a customer)
It would be obvious to one of ordinary skill in the art to combine Yuzawa with Adeyoola and Boerer because Adeyoola already teaches a user able to try on clothes in person or virtually at a retail location and Boerer teaches a mobile shop to go to meet the wearer so they can try on the clothes at a convenient location, and allowing the server to instruct the mobile shop to go collect an item of interest or purchase would allow the mobile shop to offer more to customers than what is already in the mobile shop, expanding the available inventory which would lead to greater revenue.    

Regarding Claim 20, the combination of Adeyoola and Boerer teaches:
the method of claim 13
Boerer further teaches:
moving, by the mobile shop, to the point designated by the first terminal apparatus in response to the instruction from the server apparatus (see Abstract, Figure 2A, Column 2, lines 59-61 and Column 3, lines 52-63 in which a mobile shop with apparel receive a request via a user terminal to go to a location selected by the user and upon arrival the user can enter and try on the apparel and purchase the apparel)
It would be obvious to one of ordinary skill in the art to combine Boerer with Adeyoola because Adeyoola already teaches a user able to try on clothes in person or virtually at a retail location and facilitates the user sharing images with other friends, and using a mobile shop to go to meet the wearer so they can try on the clothes at a convenient location they choose would make them more likely to try on and purchase the clothes since the shop comes to them at a convenient time and place.  
Adeyoola and Boerer, however, does not appear to specify:
collecting, by the mobile shop, a wearable item
Yuzawa teaches:
collecting, by the mobile shop, a wearable item (see [0099] in which the server transmits an instruction to the mobile shop to go collect/pick up a requested or purchased item for a customer)
It would be obvious to one of ordinary skill in the art to combine Yuzawa with Adeyoola and Boerer because Adeyoola already teaches a user able to try on clothes in person or virtually at a retail location and Boerer teaches a mobile shop to go to meet the wearer so they can try on the clothes at a convenient location, and allowing the server to instruct the mobile shop to go collect an item of interest or purchase would allow the mobile shop to offer more to customers than what is already in the mobile shop, expanding the available inventory which would lead to greater revenue.    




Claims 6-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Adeyoola, et al., Pre-Grant Publication No. 2014/0176565 A1 in view of Boerer, Patent No. 6,182,795 B1 and in further view of Fieldman, et al., Pre-Grant Publication No. 2011/0218846 A1.
Regarding Claims 6 and 18, the combination of Adeyoola and Boerer teaches:
the server apparatus of claim 5…
Adeyoola and Boerer, however, does not appear to specify:
wherein the controller is configured to determine an incentive corresponding to the second terminal apparatus when processing the payment
Fieldman teaches:
wherein the controller is configured to determine an incentive corresponding to the second terminal apparatus when processing the payment (see [0035]-[0038], [0047]-[0049], and [0058] in which members of a social network interact regarding a product, such as giving feedback or rating, making a comment, suggesting a purchase, sharing a purchase, commenting on a product another user is thinking about buying, and then a second terminal user receives an incentive if the first terminal user buys the product or a first terminal user receives an incentive if they share information about their purchase and it influences another use to purchase the product)
It would be obvious to one of ordinary skill in the art to combine Fieldman with Adeyoola and Boerer because Adeyoola already teaches a first terminal user receiving prizes for posting photos of them wearing items and then receiving a prize for likes, and incentives for users to give or solicit evaluations would lead to higher likelihood of users making a purchase or being newly interested in an item someone else is thinking of buying, leading to greater revenue for the system and product manufacturer.   

Regarding Claims 7 and 19, the combination of Adeyoola and Boerer teaches:
the server apparatus of claim 5…
Adeyoola and Boerer, however, does not appear to specify:
wherein the controller is configured to determine an incentive corresponding to the first terminal apparatus in accordance with the evaluation information
Fieldman teaches:
wherein the controller is configured to determine an incentive corresponding to the first terminal apparatus in accordance with the evaluation information (see [0035]-[0038], [0047]-[0049], and [0058] in which members of a social network interact regarding a product, such as giving feedback or rating, making a comment, suggesting a purchase, sharing a purchase, commenting on a product another user is thinking about buying, and then a second terminal user receives an incentive if the first terminal user buys the product or a first terminal user receives an incentive if they share information about their purchase and it influences another use to purchase the product)
It would be obvious to one of ordinary skill in the art to combine Fieldman with Adeyoola and Boerer because Adeyoola already teaches a first terminal user receiving prizes for posting photos of them wearing items and then receiving a prize for likes, and incentives for users to give or solicit evaluations would lead to higher likelihood of users making a purchase or being newly interested in an item someone else is thinking of buying, leading to greater revenue for the system and product manufacturer.   



Conclusion
The following prior art references were not relied upon in this office action but are considered pertinent to the applicant’s invention:
Butcher, et al., Pre-Grant Publication No. 2010/0268574 A1- tracks and gives rewards to social network users who influence a purchase
Siddique, et al., Pre-Grant Publication No. 2013/0215116 A1- a virtual fashion room allows users to try on clothes, share images with others in a social network, receive feedback, and make purchases
Cho, et al., Pre-Grant Publication No. 2010/0191770 A1- a virtual fashion closet with users able to upload actual clothes and friends can comment on the outfits, make suggestions, and borrow other’s clothes
Pachoulakis, et al. “Augmented Reality Platforms for Virtual Fitting Rooms.” The International Journal of Multimedia & Its Applications.  UMA, Volume 4, No. 4, August 2012 (included as a PDF with this office action).
Chen, Christine. “The Virtual Fitting Room.”  Academia, 05/2/2011 (included as a PDF with this office action).
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 8:30am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682